 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   MARK E. WOOLF
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Mark.Woolf@usdoj.gov

 7 Attorneys for the United States

 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11
     Susan Sintigo,                                   Case No. 2:19-cv-00465-APG-VCF
12
                    Plaintiff,
13                                                    Stipulation to Extend Time to File
            v.                                        Responsive Pleading
14
     United States Department of State, et al.,       (First Request)
15
                    Defendant.
16

17          Pursuant to Local Rule IA 6-1(a), the parties, by and through undersigned counsel,

18 hereby stipulate to extend the time to file the responsive pleading to Friday, October 18,

19 2019. This is the first request to extend time to file a responsive pleading, and it is not

20 sought for purposes of delay or any other improper purpose.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
 1
            The United States Attorney’s Office was served with a copy of the summons and
 2
     complaint on August 15, 2019. Accordingly, the United States responsive pleading is due
 3
     on or before Tuesday, October 15, 2019. 1 The minimal extension of three days, to Friday,
 4
     October 18, 2019, is not sought for delay but to permit the United States Attorney’s Office
 5
     additional time to confer with the Department of State, regarding the response to plaintiff’s
 6
     complaint for judicial review of a consular officer’s visa refusal.
 7
            Respectfully submitted this 10th day of October, 2019.
 8
     NICHOLAS A. TRUTANICH                                 THE PARIENTE LAW FIRM, P.C.
 9   United States Attorney                                Michael D. Pariente
10
     /s/ Mark E. Woolf                                     /s/ Michael D. Pariente __
11   MARK E. WOOLF                                         Michael D. Pariente
     Assistant United States Attorney                      Attorney for Plaintiff
12

13

14

15

16
                                                  IT IS SO ORDERED:
17

18

19                                                _________________________________
                                                  Cam Ferenbach
20
                                                  United States Magistrate Judge
21                                                           10-10-2019
                                                  Dated:
22

23

24

25

26

27
     1
      Sixty days from August 15, 2019, falls on Monday, October 14, 2019, which coincides with
     a federal holiday—Columbus Day. Consistent with Fed. R. Civ. P. 6(a)(1)(C), the deadline is
28   automatically extended to the “next day that is not a Saturday, Sunday, or legal holiday.”

                                                     2
